Hocker, J.—
(On petition for rehearing.)
A petition for rehearing has been filed in this case, in which several matters are stated as affording reasons why County Judge Williams could not enforce the rule nisi issued against W. H. Milton as administrator, by the County Judge’s predecessor in office. These matters are not set forth in the answer to the writ of mandamus, nor is there the slightest reference to them in the brief filed by the plaintiffs in error. The peremptory writ of mandamus simply commands the County Judge to “require the said W. EL Milton as said Administrator to obey the rule nisi forthwith, or show cause why he fails to do so, and proceed in other respects according to law.” If W. Et. Milton as administrator has any good and sufficient defense to the rule, there is no reason why he may not set it up by return, and in this way the merits of his defense may be legally tested. Such a defense cannot be set up in a petition for rehearing in this court. The petition for rehearing is denied.
Taylor and Parkhill, J. J., concur;
Whitfield, C. J., and Shackleford and Cockrell, J. J., concur in the opinion.